Citation Nr: 0639317	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-31 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the upper and lower extremities.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945 and from July 1946 to July 1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for residuals of cold 
injury to the bilateral upper and lower extremities, and 
granted service connection and a 10 percent disability rating 
for PTSD, effective March 2, 2005.  By a September 2005 
rating decision, the RO increased the disability rating for 
the veteran's PTSD from 10 to 30 percent disabling, effective 
March 2, 2005.  



FINDINGS OF FACT

1.  The veteran was exposed to cold weather during service 
and currently has residuals of frostbite injuries of the hand 
and feet as a result of that exposure.

2.  Since March 2, 2005, the veteran's PTSD has been 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency with intermittent 
inability to perform occupational tasks with depression, 
anxiety, sleep impairment, suspiciousness, weekly panic 
attacks, and mild memory loss, but with otherwise 
satisfactory routine behavior, self-care, and normal 
conversation.




CONCLUSIONS OF LAW

1.  Residuals of cold injury to both upper and lower 
extremities were incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(2006).

2.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in March 2005.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned when service connection 
is granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the veteran will have an opportunity to express disagreement 
with the RO's decision regarding those matters after that 
decision is issued.  As such, the veteran is not prejudiced 
by the failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Service Connection Claim

The veteran essentially contends that he was exposed to cold 
temperatures during service that resulted in frostbite of his 
hands and feet.  Therefore, he believes that service 
connection is warranted for the residuals of the frostbite of 
the hands and feet that he sustained during service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For injuries alleged to have been incurred in combat the 
provisions of 38 U.S.C.A. § 1154(b) provide a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
When an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2006).  "Satisfactory 
evidence" is credible evidence.  Collette, 82 F.3d at 392.  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The veteran's service records reflect that he served in Italy 
from January 1944 to August 1944, and in France from August 
1944 to September 1944.  His service records also reflect 
that he served in Korea from July 1947 to November 1948 as a 
military policeman.  His service medical records reflect that 
he was wounded in combat near Anzio, Italy in February 1943 
and in April 1944, and that he was wounded in France in 
September 1944.  His records show that at the time of the 
April 1944 injury, he was blown out of the foxhole in which 
he had been hiding.  In September 2006 testimony before the 
Board, the veteran reported that while in combat in Anzio, 
Italy, during the winter of 1944, he was forced for months to 
hide in foxholes with very little protection from the cold.  
He also testified that he was exposed to extremely cold 
temperatures while on missions to apprehend criminals in 
Korea.  The veteran alleges that he experienced frostbite of 
his feet and hands as a result of his European and Korean 
service.  As he was involved in a combat situation, however, 
he stated that he did not seek treatment for cold injuries 
during his active service.

As the circumstances of combat in this case are clear, there 
is no question regarding the veteran's exposure to cold 
temperatures during service.  The remaining question is thus 
whether there is a nexus between his current disabilities and 
his service.

The veteran underwent VA examination in April 2005.  At the 
time of the examination, the veteran reported a history of 
cold exposure in service, and described his feet as being 
swollen, discolored, and without feeling.  Since his 
discharge from service, his feet periodically swell, and his 
feet and hands are frequently in pain.  He did not complain 
of sweating, fungal infections, or ulcerations.  He reported 
that he currently wore special stockings for the feet.  
Physical examination of the hands revealed no evidence of 
arthritic changes, no palmar sweating, no ulcerations, no 
atrophy, and normal pulses.  Examination of the feet revealed 
legs with no hair, no atrophy of the toes, and no shiny skin.  
Both ankles were swollen and there was mild discoloration of 
the left big toe.  The left foot was warm compared to the 
right.  Dorsalis pedis was 2 + on the right, and 1 + on the 
left side.  Onychomycosis was present on the right.  The 
assessment following the examination was frostbite injury, 
hands and feet, with residuals.

As the veteran's current disability has been determined to be 
consistent with cold injuries, the Board finds that service 
connection for residuals of cold injuries to both the upper 
and lower extremities is warranted.  In this case, service 
incurrence has been shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat.  Thus, it is more likely than not that his current 
disability, which has been described as cold injury to both 
the upper and lower extremities, was sustained as a result of 
his service.  As the preponderance of the evidence is in 
favor of the appellant's claim, service connection for the 
residuals of cold injuries to both the upper and lower 
extremities is warranted.  


Increased Rating Claim

The veteran contends, in essence, that the current evaluation 
assigned for his PTSD does not accurately reflect the 
severity of that disability.  With respect to the veteran's 
claim for higher initial evaluations for his PTSD, disability 
evaluations are determined by the application of a Schedule 
of Rating Disabilities which is based on the average 
impairment of earning capacity.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
evaluating those disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  When a question arises as to which of two disability 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The degree of 
impairment resulting from a disability involves a factual 
determination of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the 
time of an initial rating, as is the situation in this case, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The next higher 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  The psychiatric symptoms listed in the above rating 
criteria are not exclusive, but are examples of typical 
symptoms for the listed percentage ratings.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

While the veteran testified that he was currently receiving 
private treatment for PTSD from the state, he has not 
submitted records reelecting such treatment, nor has he 
provided VA the requisite authorization to obtain such 
records.  Accordingly, there are no treatment records 
referable to treatment for psychiatric problems dated prior 
to or after the April 2005 VA examination, discussed below.  
The Board reminds the veteran that the duty to assist is not 
a "one-way street."  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Incidentally, the veteran also testified that the 
symptomatology associated with his PTSD had improved since 
beginning treatment with the private psychiatrist, and had at 
worst been stable since the April 2005 VA examination.  

At the time of the April 2005 VA examination, the veteran 
reported experiencing intrusive thoughts, nightmares, 
hypervigilence, depression, and anxiety, and described 
himself as being easily startled.  He stated that he had had 
these symptoms for many years, and described them as mild to 
moderate in nature.  They generally occurred in an episodic.  
Mental status examination revealed a neutral mood with 
appropriate affect.  His speech was noted to be excessive.  
His thought process was remarkable of tangentiality and 
circumstantiality.  His thought content was normal, and no 
perceptual problems were noted.  He denied suicidal and 
homicidal ideations.  His insight, judgment, and impulse 
control were noted to be fair.

With regard to his social history, the veteran reported that 
he was widowed after 27 years of marriage.  He had had a good 
relationship with his wife.  He had seven children, with all 
of whom he had a good relationship.  He reported that he 
spent most of his time at home but did socialize with 
neighbors, friends, and his children, and currently had a 
girlfriend, with whose children he also socialized.  With 
regard to his occupational history, the veteran reported that 
he had had several different careers, including careers in 
which he ran companies.  He reported that he had been able to 
function well in these jobs.  Currently, the veteran reported 
that he sold items such as antiques to earn money, and 
occasionally performed magic.

The examiner noted that the veteran had a supportive social 
network, and determined that his psychiatric problems did not 
prohibit him from obtaining employment.  He was diagnosed 
with PTSD, and a GAF of 60 was assigned.  It was also 
indicated that the veteran had mild to moderate symptoms

The veteran testified before the BVA in September 2006.  At 
that time, the veteran reported that he often had difficulty 
controlling his temper, and that he did not sleep well.  The 
veteran described his work history as involving tenure as the 
chairman of the board of a pharmaceutical company, and 
working as an interior decorator.  He stated that while he 
had had a successful work history overall, his difficulty 
sleeping over the years had had a negative impact on his 
performance.  He stated that he stopped working full time 
only when he was diagnosed with cancer.  With regard to his 
social interaction, the veteran reported that he spoke on the 
telephone with his children approximately every other day, 
and was active in assisting battered women.  Overall, the 
veteran stated that his PTSD symptomatology had improved 
since he had begun receiving treatment with a private 
psychiatrist.  

On VA examination in April 2005, a GAF score of 60 was 
assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  Under DSM-IV, a 
GAF score of 60 generally reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers).  GAF scores from 41 to 50, which the veteran 
does not have, generally reflect some serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

While the veteran has indicated that he most often stays at 
home, he has reported that he does socialize with neighbors, 
friends, his children, and the children of his girlfriend.  
He reported that he speaks on the phone with his children 
approximately every other day.  He has stated that he is 
close to his children and that he gets along well with his 
girlfriend.  Additionally, he is involved with supporting 
battered women.  Thus, while the veteran often stays at home, 
it appears that he does have some significant social contacts 
and social activities.  Additionally, while the veteran has 
had a number of jobs since his separation from service, his 
work history was relatively steady.  The veteran testified in 
September 2006 that he stopped working fulltime only when he 
was diagnosed with cancer.  Nevertheless, the veteran has 
indicated that despite a relatively successful employment 
history, he has consistently had difficulty controlling his 
temper, and that his difficulty with sleep impaired his 
performance.  Additionally, he has reported that he generally 
prefers to isolate himself.  

While the veteran may occasionally experience an exacerbation 
of his symptoms, the Board finds that his symptoms overall 
appear to be in the category of mild to moderate.  In any 
event, the emphasis in psychiatric ratings is not solely on 
social impairment, but rather includes an evaluation of how 
the mental disorder interferes with the ability to work.  
38 C.F.R. § 4.126.  Here, the veteran has continued to be 
involved in economic pursuits despite his retirement, and the 
April 2005 VA examiner found that his psychiatric disability 
did not prevent him from being employed.  There is no 
indication that the veteran's psychiatric disability overall 
has interfered with his ability to work beyond that 
contemplated by the 30 percent rating criteria.  

Based upon the veteran's symptoms overall since the effective 
date of service connection, the Board finds that the severity 
of the veteran's PTSD overall appears to be in the category 
of mild to moderate.  Additionally, there is no evidence of a 
disorder in thought process or content, or of psychotic 
symptoms.  These factors indicate that since the effective 
date of service connection, he has been not seriously 
occupationally and socially impaired.  PTSD of a mild to 
moderate disability warrants a 30 percent disability rating 
but no more.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
Diagnostic Code 9411.  With respect to whether his disability 
warrants more than a 30 percent disability rating, however, 
the Board finds that the preponderance of the evidence is 
against entering such a finding.  The veteran has not been 
shown to have overall reduced reliability and productivity, 
as he has close relationships with his children and 
girlfriend, and his work history was, for the most part, 
stable.  Nor has he been shown to have panic attacks more 
than once per week; circumstantial, circumlocutory, or 
stereotyped speech; difficulty understanding complex 
commands; impairment of memory; impaired judgment; or 
impaired abstract thinking.  As such, the Board finds that an 
evaluation in excess of 30 percent is not warranted.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's PTSD has continuously 
been 30 percent disabling since March 2, 2005, when service 
connection became effective.  The benefit-of-the-doubt rule 
has been considered in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of cold injuries to both the 
upper and lower extremities is granted.

An initial rating in excess of 30 percent for post-traumatic 
stress disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


